
	

114 S3220 IS: Combating Sexual Harassment in Housing Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3220
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Housing Act to establish that certain conduct, in or around a dwelling,  shall be
			 considered to be severe or pervasive for purposes of determining whether
			 a certain type of sexual harassment has occurred under that Act, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Combating Sexual Harassment in Housing Act.
 2.Sexual harassment in or around a dwellingThe Fair Housing Act is amended by inserting after section 807 (42 U.S.C. 3607) the following:  807A.Sexual harassment in or around a dwelling (a)Hostile environment sexual harassmentFor purposes of determining, under this title, whether unwelcome conduct of a sexual nature is sufficiently severe or pervasive to constitute a discriminatory housing practice based on hostile environment sexual harassment, any conduct described in subsection (b) that occurs in or around a dwelling, shall be considered to be severe or pervasive.
 (b)ConductThe conduct described in subsection (a) consists of— (1)an unwelcome sexual advance, including groping or touching;
 (2)an unwelcome request for sexual favors; or
 (3)any other unwelcome verbal or physical conduct of a sexual nature that is intended to be coercive, threatening, or intimidating..
		
